PER CURIAM.
Plaintiff brought this action to recover a real estate commission for the sale of defendant’s property. The action was based on a written, exclusive listing. *122The case was submitted to the trial court on stipulated facts. The trial court found for plaintiff. Defendant appeals.
The facts submitted by the stipulation and the exhibits attached support the trial court’s decision that a sale took place during the term of the listing agreement which entitled plaintiff to a commission.
Affirmed.